Citation Nr: 1732938	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for lymphoma of the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to February 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2011, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is of record.

In February 2013, the Veteran testified at a video conference hearing before the undersigned at the Nashville RO.  A transcript of that hearing is of record.

In a February 2016 decision, the Board granted service connection for bilateral testicular hydroceles and ordered a remand for additional development for the issue of service connection for lymphoma of the left testicle.  Such development has been completed and this matter is returned to the Board for further consideration.  

As noted in the Board's July 2014 and February 2016 remands, the issues of entitlement to:  (1) special monthly compensation for loss of use of a creative organ; (2) service connection for residual scars; (3) service connection for sterility; and (4) service connection for impotency have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  November 2014 and April 2016 VA memoranda acknowledge the Board's prior referrals.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.




REMAND

Regrettably, review of the record since the February 2016 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the February 2016 remand.

In its February 2016 remand, the Board instructed the AOJ to obtain a medical opinion to determine whether the Veteran's lymphoma of the left testicle is etiologically related to military service or caused or aggravated by his service-connected bilateral testicular hydroceles.    

In May 2016, the Veteran underwent an additional VA examination.  The examiner opined that the Veteran's lymphoma of the left testicle was "less likely than not" related to service, stating that there was no etiology or suggestions of cancer of the left testicle during service.  Further, the VA examiner opined that it was "less likely than not" that the Veteran's lymphoma of the left testicle was caused by the Veteran's service-connected bilateral testicular hydroceles, stating there is no medical evidence to support a causal relationship between hydrocele formations and testicular cancer and that there was a significant lapse of time between the Veteran's hydroceles and the development of testicular cancer to support a causal connection.

The Board finds the examiner's May 2016 opinion inadequate for evaluation purposes because it did not address whether the Veteran's lymphoma of the left testicle was aggravated by his service-connected bilateral testicular hydroceles, and if so, the extent of the aggravation.  In light of the evidence of possible aggravation, the Board finds that another remand is necessary for a new medical opinion.  In a secondary service-connection claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate medical professional to determine the etiology of the Veteran's lymphoma of the left testicle.  The Veteran's electronic claims file must be made available to the designated professional for review, and such review should be noted in the examination report.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lymphoma of the left testicle is etiologically related to service.

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lymphoma of the left testicle is caused by his service-connected bilateral testicular hydroceles.
c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lymphoma of the left testicle is aggravated by his service-connected bilateral testicular hydroceles. 

In rendering the requested opinions, the examiner should specifically consider:  (1) Dr. L.G.'s December 2010 correspondence indicating the Veteran's lymphoma of the left testicle may have been present during service.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

2.	After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




